Citation Nr: 9929557	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-14 984	)	DATE
	)
	)


On appeal received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to payment or reimbursement for the cost of 
private medical services received in January 1997.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel



INTRODUCTION

The veteran had active service from October 1987 to October 
1989, and service in the Nebraska Army National Guard from 
October 1989 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in Denver, Colorado 
(VAMC).

The Board notes that the veteran has also filed a claim for 
entitlement to service connection for diabetes mellitus, as 
well as a claim for benefits under 38 U.S.C.A. § 1151.  The 
issue of service connection for diabetes mellitus is 
currently on appeal and will be addressed in a separate 
decision.  The 38 U.S.C.A. § 1151 issue was denied and has 
not been appealed.  Therefore, it cannot be addressed by the 
Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran received private medical treatment for 
diabetes mellitus in January 1997, without prior 
authorization from VA.

3.  At the time of the unauthorized medical services, service 
connection was not in effect for any disability, nor was 
there any pending claim for service connection.

4.  In April 1998, the veteran filed a claim for service 
connection for diabetes mellitus.



CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement for unauthorized private medical care rendered 
in January 1997 lacks legal merit and must be denied.  
38 U.S.C.A. § 1728 (West 1991);  38 C.F.R. §§ 3.400, 17.120, 
17.126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 24, 1997, the veteran was admitted to the 
Presbyterian/St. Luke Medical Center in Denver, Colorado with 
symptoms of diabetic ketoacidosis.  The diagnosis was Type I 
diabetes mellitus.  At the time the treatment was rendered, 
service connection was not in effect for any disability, and 
no claim for service connection was pending.

In April 1998, the veteran filed a claim requesting that the 
VA pay the cost of his January 1997 treatment for diabetes 
mellitus.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54 (1999).  

Payment or reimbursement for privately furnished care not 
previously authorized may be paid if (a) they were rendered 
for an adjudicated service connected disability, a non-
service connected disability associated with a service 
connected condition or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service connected disability, or while participating a 
vocational rehabilitation program; (b) in a medical emergency 
and (c) when VA or other federal facilities were unavailable.  
38 C.F.R. § 17.120 (1999).

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, under certain circumstances. 
However, the pertinent regulations provide that a claim for 
payment or reimbursement of services not previously 
authorized must be filed within the following time limits: 
...(b) In the case of care or services rendered prior to a VA 
adjudication allowing service connection: (1) The claim must 
be filed within two years of the date the veteran was 
notified by VA of the allowance of the award of service-
connection.  (2) VA payment may be made for care related to 
the service-connected disability received only within a two-
year period prior to the date the veteran filed the original 
or reopened claim which resulted in the award of service-
connection but never prior to the effective date of the award 
of service-connection within that two-year period.  (3) VA 
payment will never be made for any care received beyond this 
two-year period whether service-connected or not.  38 C.F.R. 
§ 17.126 (emphasis added).  

The regulations further provide that except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.
 
The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has found that in a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994). 

In this case, at the time the veteran received the 
unauthorized medical treatment, service connection was not in 
effect for any disability, nor was any claim for service 
connection pending.  Nor would the veteran have qualified 
under the other qualifying criteria set out in 38 C.F.R. 
§ 17.120 (a).  Since all three of the requirements set out in 
38 C.F.R. § 17.120 must be met, the absence of any qualifying 
factor under (a) prevents consideration of (b) or (c).  
Furthermore, the failure to meet the requirements of 
38 C.F.R. § 17.120 (a) is controlling and establishes the 
lack of legal merit, thus precluding further consideration.  
Although the veteran subsequently filed a claim for service 
connection for diabetes mellitus, even if such claim were to 
be granted, the effective date of any such grant would be 
subsequent to the private medical treatment in question and 
would not, therefore, serve to establish eligibility for 
reimbursement or payment of that treatment.  38 C.F.R. 
§§ 3.400, 17.126.  

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for reimbursement for non-VA care not authorized in 
advance, and certain other benefits administered by the 
Veterans Health Administration, was promulgated and became 
final, effective from August 17, 1999.  See 38 C.F.R. 
§ 17.133 (Effective August 17, 1999).  The new regulation 
provides, in pertinent part, that . . . 

[a]n individual who disagrees with the initial decision 
denying the
	claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the MAS of the Denver, Colorado VAMC pursuant to the new 
regulation.  However, as the Board has found that the 
veteran's claim has no legal merit, the Board concludes that 
nothing would be gained by remanding this case for 
reconsideration pursuant to 38 C.F.R. § 17.133.  Such a 
remand would be of no value, as there is no possibility that 
reconsideration could result in a change in the outcome.  
Therefore, the veteran will not be prejudiced by having the 
Board render its decision on his appeal at this time.  Cf., 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Accordingly, the Board finds that the veteran's claim of 
entitlement to payment or reimbursement for unauthorized 
private medical treatment received in January 1997 was not 
timely filed, and thus lacks legal merit and entitlement 
under the law and must be denied.  38 U.S.C.A. § 1728; 
38 C.F.R. §§ 3.400, 17.120, 17.126 (1999). 


ORDER

The veteran's claim of entitlement to payment or 
reimbursement for unauthorized private medical treatment 
received in January 1997 lacks legal merit and must be 
denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


